                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Marcus Smith,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00034-RJC-DSC
                                      )
                 vs.                  )
                                      )
      Lowes Companies Inc, et al      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 19, 2021 Order.

                                               April 19, 2021




      Case 3:21-cv-00034-RJC-DSC Document 6 Filed 04/19/21 Page 1 of 1
